DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 30 December 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll (US 6,548,311) in view of Chen et al. (US 2011/0046013) further in view of Lin et al. (US 2008/0292545) and Alocilja et al. (US 2012/0315623).
Knoll teaches an invention comprising:
a sensor having a working electrode, a reference electrode (microelectrode having an immobilized antibody is considered the working electrode and is measured against a reference electrode, col. 10, lines 15-22) and a counter electrode (a voltage may be applied between the same microelectrode and a counter electrode to transport charged magnetic particles via electric field, col. 14, lines 10-41), primary antibodies fixed to a surface of the working electrode of the sensor (col. 9, line 61-col. 10, line 2); and
a dispersion liquid of magnetic nanoparticles including solvent and magnetic nanoparticles dispersed in the solvent (aqueous liquid measuring medium indicates a solvent and contains the particles which are dispersed therein, col. 7, lines 26-27; col. 8, lines 18-24; liquid medium contains marker particles with immobilized antibodies and is introduced to the electrode, col. 13, lines 49-55; marker particles are particles with a magnetic core, col. 14, lines 22-24; marker particles are magnetic with a diameter of nm dimensions, col. 13, line 66-col. 14, line 3; media used for bioassay and measuring medium are applied to the microelectrode together, col. 11, lines 47-53), secondary antibodies being fixed to the surfaces of the magnetic nanoparticles (antibody immobilized on the marker particle, col. 9, lines 65-67),
wherein the primary and secondary antibodies are capable of being fixed to the same antibodies test substance (sandwich assay is formed between the primary and 
the magnetic nanoparticles have an average particle diameter of a few nm to a few microns or between 15 nm and 25 mm (col. 13, line 66-col. 14, line 3).
Knoll fails to specifically teach the magnetic metal nanoparticles having a diameter in the range of 1 nm to 50 nm or 5 nm-30 nm, Knoll teaches a range of nanoparticle diameter between 15 nm and 25 mm (col. 13, line 66-col. 14, line 3).  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 1 and 22 are for any particular purpose or solve any stated problem, and the prior art teaches that the marker particle diameter may be varied to be as low as 15 nm, which is encompassed by the recited range, depending on the desired signal and magnetic strength.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the magnetic nanoparticle art.

Chen et al. teach a magnetic particle functionalized with an antibody biomolecule, wherein the magnetic particle is made from a metal that is Co or Ni (par. 56-59), in order to provide patterning of biomolecules on a substrate (par. 17).
Lin et al. teach a sensor comprising a carbon working electrode, an Ag/AgCl reference electrode and a carbon counter electrode (par. 54), wherein the working electrode has an immobilized antibody (par. 44), in order to provide electrode materials that are suitable for conducting immunoassays (par. 54).
Alocilja et al. teach a kit comprising reagents and a biosensor for detection of an analyte (par. 61) including:
a biosensor comprising a working electrode, reference electrode and a counter electrode (par. 15) and reagent compositions including a dispersion liquid of magnetic metal nanoparticles immobilized to an antibody (par. 10), in order to provide the necessary components for detection of a specific desired target analyte (par. 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the magnetic nanoparticles in the invention of Knoll, magnetic metal nanoparticles that are Co or Ni as taught by Chen et al. because Knoll is generic with respect to the magnetic material that can be used to form the magnetic nanoparticles and one would be motivated to use the appropriate magnetic material for a magnetic nanoparticle.
It would have been obvious to one having ordinary skill in the art before the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the biosensor and dispersion liquid of Knoll, in a kit as taught by Alocilja et al., in order to provide a sensor with suitable reagents together (par. 61).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Knoll and Chen are similarly drawn to magnetic nanoparticles having immobilized antibodies and because Knoll and Lin are similarly drawn to sensors having working, reference and counter electrodes for performing an immunoassay.
With respect to claim 4, Knoll teach the antibody attached to the nanoparticle (col. 9, lines 65-67), but fail to teach the nanoparticles comprising sulfur.
Chen et al. teach magnetic nanoparticles attached to the antibody via a disulfide bond (par. 60), which comprises a sulfur and is seen as the magnetic metal nanoparticle containing sulfur, in order to provide coupling of the biomolecule to a magnetic metal nanoparticle (par. 60).
It would have been obvious to one having ordinary skill in the art before the . 

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll (US 6,548,311) in view of Chen et al. (US 2011/0046013) further in view of Lin et al. (US 2008/0292545) and Alocilja et al. (US 2012/0315623), as applied to claim 1, further in view of Feldbrugge et al. (US 2004/0110230).
Knoll in view of Chen et al. further in Lin et al. and Alocilja et al. teach a kit comprising a sensor having a first substrate, the working electrode formed on the first substrate (electrode, 1, is formed on insulating support, 2, Fig. 5a, col. 7, lines 23-25), but fail to specifically teach where the reference and counter electrodes are formed and a magnetic field applied to the working electrode through the first substrate.
Feldebrugge et al. teach an invention comprising: a sensor having a working electrode, counter-electrode and reference electrode (par. 30), primary antibodies being fixed to the working electrode (par. 54), the sensor including a first substrate with the working, reference and counter electrodes formed thereon (working, counter and reference electrodes located on a chip, chip is the first substrate, par. 30), and a dispersion liquid of dispersed magnetic metal particles (electrolytic solution having microparticles, par. 30) that have fixed secondary antibodies on the surface (par. 53), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the working, counter and reference electrodes of Knoll in view of Chen et al. further in Lin et al. and Alocilja et al., on a chip substrate as taught by Feldebrugge et al. because Knoll is generic with respect to the arrangement of working, counter and reference electrodes that can be incorporated into the sensor and one would be motivated to use the appropriate arrangement on a substrate for detection of a sandwich assay between antibodies on the working electrode and magnetic particle and the analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of record because Knoll and Feldebrugge similarly teach working electrodes having immobilized antibodies that form a sandwich with an analyte and a magnetic particle having immobilized antibodies with reference and counter electrodes.
The limitations of the magnetic field applied to the working electrode through the first substrate and in the presence of solvent is drawn to functional limitations of the kit and do not provide any structural limitations to the kit.  The prior art must only be capable of having a magnetic field applied to the working electrode through the first substrate in the presence of solvent.  The sensor of Knoll teaches the structural limitations of a solvent and a magnetic field that is applied to the working electrode on a substrate and is therefore considered capable of performing the recited functional 
With respect to claim 21, Knoll in view of Chen et al. further in Lin et al., Alocilja et al. and Feldbrugge et al. teach a first substrate having formed thereon a first electrode, a second electrode and  in the embodiment of Fig. 5a relied upon for reading on the limitations of claim 1, fail to teach the working electrode, counter electrode and reference electrode on a first substrate and including wires and a second substrate.  
Knoll teaches a separate embodiment where the sensor includes a first substrate (125’, Fig. 33), lead wires (128’, 128’’, 128’’’, Fig. 33) and a second substrate (133, Fig. 33) where the working, counter and reference electrodes are provided on one end of a surface of a first substrate (123/124, 131, 132, provided at close end of first substrate 125’, Fig. 33), 
lead wires formed on the first substrate are respectively connected to the working counter and reference electrodes and extend to another portion of the first substrate (128’, 128’’ and 128’’’ are connected to electrodes through 127’, 127’’, 127’’’ and extend to the far end of the substrate, Fig. 33; col. 19, lines 28-46), and
the second substrate is adhered to the first substrate and has a window through which the working electrode, the counter electrode and the reference electrode are exposed (134, Fig. 33; col. 19, lines 38-40), in order to provide an integral flow channel for introducing the same liquid to all electrodes (col. 19, lines 28-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the first substrate having the working, counter and reference electrodes of Knoll in view of Chen et al. further in Lin et al., Alocilja et al. and Feldbrugge et al., the electrodes provided at one end portion of a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the sensor of Knoll in view of Chen et al. further in Lin et al., Alocilja et al. and Feldbrugge et al., the working, counter and reference electrodes on one end portion of a first substrate, lead wires respectively connected to the electrodes and extending to another portion of the substrate and a window through which the working, counter and reference electrodes are exposed as taught by Knoll, because the Knoll embodiment of Fig. 5A and Feldbrugge et al. are generic with respect to the connection and device in which the working, counter and reference electrodes are included on the sensor and one would be motivated to use the appropriate arrangement and connections to the electrodes to provide electrical signal and detection to and from the electrodes and provide solution to the electrodes. 

Response to Arguments
Applicant’s arguments filed 30 December 2021, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitations of the primary and secondary antibodies capable of being fixed to a same antibodies test substance and the magnetic nanoparticles having an average particle diameter in a range of 1nm to 50 nm and the teachings of Knoll.

Conclusion

Glezer et al. (US 2010/0261292) teach a kit comprising an electrode having an immobilized antibody and a magnetic nanoparticle with a diameter between 20nm and 10 microns having a secondary antibody fixed thereto, wherein the primary antibodies and secondary antibodies bind to the same test substance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1641